Exhibit 10.1
(EMERSON LOGO) [y86542y8654201.gif]
EMERSON RADIO CORP. 9 Entin Road, P.O. Box 430, Parsippany, New Jersey
07054-0430 (973) 884-5800
July 6, 2007
Mr. Andrew L. Davis
152 Wellington Road
Garden City, New York 11530
     Re: Offer of Employment
Dear Andrew:
     On behalf of Emerson Radio Corp. (the “Company”), I am pleased to extend to
you an offer of employment with the Company. The purpose of this letter is to
confirm the terms and conditions of your employment.
          1. Period of Employment. Subject to Paragraph 4, below, the Company
shall employ you, and you shall serve the Company during the period commencing
on August 1, 2007, and continuing through and including July 31, 2008 (the
“Term”). After expiration of the Term, this Agreement may be terminated by the
Company upon ninety (90) days advance written notice of intent to terminate the
Agreement. After expiration of the Term, and prior to and during any such ninety
(90) day notice period (all such periods after expiration of the Term shall be
referred to hereinafter, individually and collectively, as the “Term
Extension”), this Agreement shall remain in full force and effect. You shall
have the right to terminate this Agreement at any time with 90 days advance
written notice.
          2. Position, Duties and Responsibilities.
          (a) During the Term and Term Extension, you shall be employed by the
Company as, and shall have the title of, Vice President — Finance and Corporate
Controller. As such, you shall have the duties and responsibilities as are
normal and customary for individuals holding such positions in a United States
public company. You also will have such other duties and responsibilities as may
from time to time be assigned to or vested in you by the Company’s Board of
Directors or any duly-constituted Committee of the Company’s Board of Directors,
or by the Company’s Chief Financial Officer. You will report to the Company’s
Chief Financial Officer.
          (b) You will devote all of your working time to the Company on an
exclusive basis. You shall, except during periods of vacation, sick leave, or
other duly authorized leave of absence, devote your time, attention, skill, and
ability during usual business hours (and outside those hours when reasonably
necessary to your duties hereunder) to the faithful and diligent performance of
the duties and responsibilities described in this Paragraph 2.
          (c) It shall not be a violation of this Agreement for you to serve as
an officer or director of a cooperative housing corporation or condominium, or
civic or charitable

 



--------------------------------------------------------------------------------



 



organization or committee, to perform speaking engagements, or to manage
personal passive investments, so long as such activities (individually or
collectively) do not conflict or interfere with the performance of your duties
under this Agreement. You may serve as a director of a corporation only with the
prior written approval of the Company’s Board of Directors.
          3. Compensation.
          (a) During the Term and Term Extension, as compensation for services
rendered hereunder and in consideration of this Agreement, the Company shall pay
you a salary, in accordance with the Company’s then-prevailing payroll
practices, at the annual rate of $225,000.00 or such greater amount as the
Company may from time to time and in its sole discretion determine.
          (b) During the Term and Term Extension, as additional compensation,
you shall be entitled (i) to four (4) weeks of paid vacation per year, and
(ii) to participate in and receive all benefits under any welfare benefit plan
or program, any retirement savings plan or program, and such other benefits or
perquisites of office (including, without limitation, paid holidays) as the
Company may, from time to time and in its sole discretion, make available
generally to executive employees of the Company. Such participation shall be
subject to the terms and conditions of such plans or programs, including, but
not limited to, such generally applicable eligibility provisions as may be in
effect from time to time.
          (c) The Company shall reimburse you for all reasonable business
expenses incurred in the performance of your duties hereunder in accordance with
and subject to the terms and conditions of the Company’s then-prevailing expense
policy. As a condition precedent to obtaining such reimbursement, you shall
provide to the Company any and all statements, bills, or receipts evidencing the
expenses for which you seek reimbursement, and such other related information or
materials as the Company may from time to time reasonably require.
          (d) So long as you remain employed by the Company, the Company’s Board
of Directors shall consider granting you a discretionary bonus within 120 days
of the end of the Company’s fiscal year.
          4. Termination. Unless your employment is terminated pursuant to
Paragraph 1 of this Agreement or this Paragraph 4, the Company shall continue to
employ you and you shall continue to serve the Company throughout the Term and
Term Extension.
          (a) This Agreement and your employment shall terminate automatically
upon your death. In such event, the Company shall have no further obligation
hereunder except with respect to payment to your estate of any and all salary,
benefits, and expense reimbursements applicable to the period of your
employment, under this Agreement. Such payments shall be made in accordance with
then-prevailing Company policy and practice.
          (b) Upon your “Disability”, the payment of benefits under the
Company’s short-term and long-term disability insurance programs, if any, shall
satisfy the Company’s obligations under Paragraph 3(a) above. For purposes of
this Agreement, you shall be deemed to

-2-



--------------------------------------------------------------------------------



 



be under a Disability if you shall be unable, by virtue of illness or physical
or mental incapacity or disability (from any cause or causes whatsoever), to
perform your essential job functions hereunder, whether with or without
reasonable accommodation, in substantially the manner and to the extent required
hereunder prior to the commencement of such disability, for a period exceeding
ninety (90) days. In light of the unique nature of your services, and the undue
burden on the Company that would result from your long term absence, the Company
shall have the right to terminate this Agreement and your employment in the
event you shall remain under a Disability for a period exceeding ninety
(90) days, such action to be taken only upon at least ten (10) days prior
written notice to you. In such event, the Company shall have no further
obligation hereunder except with respect to payment to you of any and all
benefits, and expense reimbursements applicable to the period of your employment
hereunder until the date on which the Term would have expired but for the
termination of your employment by reason of Disability. Such payments shall be
made in accordance with then-prevailing Company policy and practice.
          (c) The Company shall have the right to terminate this Agreement and
your employment for Cause at any time and without prior notice. For purposes of
this Agreement, Cause shall include: (i) material default or other material
breach by you of your obligations hereunder; (ii) willful failure by you to
perform material duties hereunder that are reasonably assigned to you by the
Company; (iii) gross negligence or willful misconduct in the performance of your
duties hereunder; or (iv) dishonesty, insubordination, or other willful act by
you detrimental to the Company or its good will or damaging to its relationships
with its customers, investors, suppliers, or employees, including, without
limitation, (A) use of alcohol or illegal drugs such as to interfere with the
performance of your obligations hereunder, (B) conviction of or plea of guilty
or no contest to a felony or any crime involving moral turpitude, dishonesty, or
theft, and (C) material failure by you to comply with applicable laws or
governmental regulations with respect to Company operations or the performance
of your duties. In the event that the Company seeks to terminate your employment
pursuant to Paragraph 4(c) (i), (ii), or (iii), the Company shall give you
reasonably detailed written notice stating the reasons for the proposed
termination for Cause and the act(s) or failure(s) to act which give rise to the
Cause in reasonable detail, and you shall have thirty (30) days from the giving
of such notice to cure the default, defect, or other for Cause for termination,
to the Company’s reasonable satisfaction. In the event of a termination for
Cause, the Company shall have no further obligation hereunder except with
respect to payment to you of any and all salary, benefits, and expense
reimbursements applicable to the period of your employment hereunder, in
accordance with then-prevailing Company policy and practice.
          (d) In the event of termination of this Agreement for any reason
specified in this Paragraph 4, the payments (if any) required to be provided to
you pursuant to this Paragraph 4 shall be in full and complete satisfaction of
any and all obligations owing to you pursuant to this Agreement.
          5. Confidential Information. Both during and after the Term and Term
Extension, you shall not, directly or indirectly, divulge, publish, communicate,
or make available to any person, corporation, governmental agency, or other
entity (except in performing your duties hereunder), or use for your own or any
other person or entity’s purposes or benefit, any

-3-



--------------------------------------------------------------------------------



 



trade secret, confidential business information, or any other information, know
how, designs, specifications, techniques, methods, concepts, inventions,
developments, discoveries, improvements, knowledge, or data of the Company or
any affiliate which is not generally known to the public (separately and
collectively, “Information”) (including, but not limited to, Information
relating to research, product development or design, manufacturing or
manufacturing processes, maintenance or repair processes, purchasing, product or
material costs, sales or sales strategies or prospects, pricing or pricing
strategies, advertising or promotional programs, product information, or mailing
or customer lists, finances (including prices, costs, and revenues), and other
business arrangements, plans, procedures and strategies), and shall use your
best efforts to prevent the publication or disclosure by any other person or
entity of any such Information. The Company shall not be under any obligation to
identify specifically by any notice or other action any Information to which
this Paragraph 5 shall apply. While you are employed by the Company, all
documents and Information compiled, received, held, or used by you in connection
with the business of the Company shall remain the Company’s property, and shall
be delivered by you to the Company upon the termination of your employment, for
whatever reason, or at any earlier time requested by the Company. Information
does not include information in the public domain through no fault of yours.
Notwithstanding this paragraph you may disclose Information as required by law
or pursuant to any court order.
          6. Additional Obligations. Both during and after the Term and Term
Extension, you shall, upon reasonable notice, furnish the Company with such
information as may be in your possession, and cooperate with the Company, as may
reasonably be requested by the Company (and, if you are no longer employed by
the Company, with due consideration for your obligations with respect to any new
employment or business activity) in connection with any litigation in which the
Company or any affiliate is or may become a party. The Company shall reimburse
you for all reasonable expenses, including but not limited to reasonable counsel
fees, incurred by you in fulfilling your obligations under this Paragraph 6.
          7. Notice. Any notice or other communication required or permitted
under this Agreement by either party hereto to the other shall be in writing,
and shall be deemed effective upon (a) personal delivery, if delivered by hand,
(b) three days after the date of deposit in the mails, postage prepaid, if
mailed by certified or registered United States mail, or (c) the next business
day, if sent by a prepaid overnight courier service, and in each case addressed
as follows:
          If to you:
Mr. Andrew L. Davis
152 Wellington Road
Garden City, New York 11530

-4-



--------------------------------------------------------------------------------



 



          If to the Company:
Emerson Radio Corp.
9 Entin Road
Parsippany, New Jersey 07054
Attn: Each of Chief Financial Officer and General Counsel
          With a copy to:
John D. Schupper, Esq.
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Either party may change the address or addresses to which notices are to be sent
by giving notice of such change of address in the manner provided by this
Paragraph 7.
          8. Entire Agreement. Except for the Covenants Agreements which are
being executed simultaneously herewith by you and the Company, this Agreement
represents the entire agreement between the Company and you with respect to your
employment with the Company, and supersedes and is in full substitution for any
and all prior agreements or understandings, whether oral or written, relating to
your employment.
          9. Amendment. This Agreement may not be canceled, changed, modified,
or amended orally, and no cancellation, change, modification or amendment hereof
shall be effective or binding unless in a written instrument signed by the
Company and you. A provision of this Agreement may be waived only by a written
instrument signed by the party against whom or which enforcement of such waiver
is sought.
          10. No Waiver. The failure at any time either of the Company or you to
require the performance by the other of any provision of this Agreement shall in
no way affect the full right of such party to require such performance at any
time thereafter, nor shall the waiver by either the Company or you of any breach
of any provision of this Agreement be taken or held to constitute a waiver of
any succeeding breach of such or any other provision of this Agreement.
          11. Assignment. This Agreement is binding on and for the benefit of
the Company and you and the Company’s and your respective successors, heirs,
administrators, and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be sold, transferred, assigned, or pledged by
the Company (except to an affiliate) or by you without the prior written consent
of the other. However, nothing in this Agreement shall preclude the Company from
consolidating or merging into or with, or transferring all or substantially all
of its

-5-



--------------------------------------------------------------------------------



 



assets to, another entity which assumes this Agreement and all obligations and
undertakings of the Company hereunder.
          12. Interpretation and Severability. In the event any provision of
this Agreement, or any portion thereof, is determined by any court of competent
jurisdiction to be unenforceable as written, such provision or portion thereof
shall be interpreted so as to be enforceable. In the event any provision of this
Agreement, or any portion thereof, is determined by any court of competent
jurisdiction to be void, the remaining provisions of this Agreement shall
nevertheless be binding upon the Company and you with the same effect as though
the void provision or portion thereof had been severed and deleted.
          13. Governing Law. This Agreement shall be governed by, construed and
applied, and all disputes relating to or arising from this Agreement shall be
resolved, in accordance with the substantive laws of the State of New Jersey,
without application of its conflict or choice of law provisions.
          14. Execution. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
          15. Survival. Your obligations as set forth in Paragraph 5 above,
represent independent covenants by which you are and shall remain bound
notwithstanding any breach or claim of breach by the Company, and shall survive
the termination or expiration of this Agreement for two years.
          16. Headings. The headings contained in this Agreement are for
reference purposes only, and shall not affect the meaning or interpretation of
this Agreement.

          Very truly yours,

EMERSON RADIO CORP.
      By:   /s/ Greenfield Pitts         Greenfield Pitts        Chief Financial
Officer     

          Offer Of Employment Accepted:

I am pleased to accept employment with Emerson Radio Corp. on the terms and
conditions stated above.
      /s/ Andrew L. Davis       Andrew L. Davis    Date 7/12/2007         



-6-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO EMPLOYMENT LETTER
     This AMENDMENT NO. 1 TO EMPLOYMENT LETTER (“Amendment”) is made this 9th
day of September 2010, effective as September 3, 2010 (the “Effective Date”),
between EMERSON RADIO CORP. (the “Company”) and ANDREW L. DAVIS (the “Officer”),
with a current mailing address of 152 Wellington Road, Garden City, New York
11530.
WITNESSETH THAT:
     WHEREAS, the Company and the Officer entered into a certain Employment
Letter dated July 6, 2007, effective as of August 1, 2007 (the “Employment
Agreement”), which Employment Agreement set forth the terms and conditions of
the Officer’s employment with the Company. Capitalized terms used herein and not
specifically defined herein shall have the meaning set forth in the Employment
Agreement;
     WHEREAS, the Company appointed the Officer to the position of Executive
Vice President and Chief Financial Officer effective September 3, 2010; and
     WHEREAS, contemporaneous with such appointment the Company and the Officer
have agreed to modify the Employment Agreement in accordance with the terms set
forth herein.
     NOW, THEREFORE, the Company and the Officer agree as follows:
     1. Position and Duties. As of the Effective Date, Section 2(a) of the
Employment Agreement is deleted and replaced with the following:
          (a) During the Term and Term Extension, you shall be employed by the
Company as, and shall have the title of, Executive Vice President and Chief
Financial Officer. As such, you shall have the duties and responsibilities as
are normal and customary for individuals holding such positions in a United
States public company. You also will have such other duties and responsibilities
as may from time to time be assigned to or vested in you by the Company’s Board
of Directors or any duly-constituted Committee of the Company’s Board of
Directors, or by the Company’s Chief Executive Officer or Deputy Chief Executive
Officer. You will report to the Company’s Deputy Chief Executive Officer.
     2. Compensation.
          (a) Base Salary. As of the Effective Date, the reference in Section
3(a) of the Employment Agreement to “$225,000.00” is deleted and replaced with
“$275,000.00.”
     Except as specifically modified herein, all terms of the Employment
Agreement shall remain unmodified and in full force and effect.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
date first above written.

            EMERSON RADIO CORP.
      By:   /s/ Duncan Hon         Name:   Duncan Hon        Title:   Deputy
Chief Executive Officer            /s/ Andrew L. Davis      Andrew L. Davis   

-8-